199917u72 internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom corp - plr-121146-98 ale date re taxpayer f state x state y date date date dear we respond to your letter dated date in which you requested rulings as to the federal_income_tax consequences of a proposed transaction additional information was provided in a letter dated date specifically you requested rulings under sec_336 and sec_337 of the internal_revenue_code the facts as submitted are as follows taxpayer is a state x for-profit corporation taxpayer employs the cash_method_of_accounting for both tax and financial reporting purposes taxpayer was incorporated on date as a family investment_company taxpayer has continued as an investment_company and today holds cash and a c yk i sec_991zuzeq plr-121146-98 diversified portfolio of highly appreciated marketable_securities at no time has taxpayer made an corporation election f is a state y not-for-profit corporation f has qualified as a sec_501 tax-exempt_organization for income_tax purposes pursuant to an internal_revenue_service determination_letter dated date been owned by f since date the taxpayer shares now constitute almost all of the assets of f since f became the sole shareholder of taxpayer annual dividends_paid by taxpayer to f have approximated or exceeded the current taxable_income of taxpayer all the outstanding shares of taxpayer have the parties propose the following steps the proposed transaction’ prior to date taxpayer will amend its certificate of incorporation under the applicable_section of the corporation law of state x to limit the permissible activities of taxpayer to those appropriate for a sec_501 organization taxpayer will file form_1024 application_for recognition of exemption under sec_501 in which it will request recognition of exemption under sec_501 taxpayer represents that it has no current plan or intention to sell or otherwise dispose_of any of its assets after the proposed transaction except to the extent if any as may be required in order to provide funds to f to enable it to comply with the private_foundation minimum distribution_requirements of sec_4942 of the code under state y not-for-profit corporation law the trustees of f have a fiduciary duty to invest and manage investments with that degree of diligence care and skill which ordinarily prudent men would exercise under similar circumstances in like positions if in the future the trustees of f determine that taxpayer's portfolio of securities should be adjusted as a matter of prudence or in order to better meet f’s charitable objectives the trustee may cause taxpayer to buy sell or otherwise dispose_of securities in accordance with their fiduciary duty based solely on the information submitted we rule as follows provided the proposed transaction is completed before date the proposed transaction will not result in the recognition of gain or joss under sec_336 or sec_337 we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction fs 19s zu s e f plr-121146-98 that is not specifically covered by the above rulings opinion on whether taxpayer will be a tax-exempt_organization under sec_501 after the proposed transaction in particular we express no the ruling in this letter is based on the facts and representations submitted under penalties of perjury in support of the request for a ruling verification of that information may be required as part of the audit process - this ruling letter is addressed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to your federal_income_tax return for the taxable_year in which the proposed transaction occurs in accordance with the powers of attorney currently on file with this office copies of this ruling are being sent to your authorized representatives sincerely yours assistant chief_counsel corporate wit j i mark s jennirigs senicr technician reviewer branch ae by cc lf
